Title: To Thomas Jefferson from Josias Wilson King, 21 January 1802
From: King, Josias Wilson
To: Jefferson, Thomas


          
            Sir,
            City of Washington, January, 21st. 1802.
          
          Anticipating your approbation of an act passed this day, and which I have inrolled, vesting in you the sole appointment of a Librarian to the congressional library; I beg you Sir, to consider this as my application for the said appointment. Having been a clerk in the office of the House of Representatives of the United States, nearly five years, part of which period, I have been principal clerk in the office, and the entire charge of the books attached to the said office, I trust, will together with the necessary enquiry of my character and ability from the members of the Legislature and Senate be a recommendation in my favor. The compensation allowed by the act cannot be an object to any person but myself, being under the employ of Mr. Beckley, and receiving his sanction for this application, will enable me to discharge the duties of both offices. Your confering this appointment on me Sir, will I trust be a pleasing reflection, that you are giving subsistence to a young man with an infant family. The enclosed is a list of Gentlemen who have expressed an approbation of my capability.
          With sentiments of the highest respect, I have the Honor to be, Sir, Your Obedient Servant.
          
            Josias Wilson King.
          
        